DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 16/996,948, last communication received on 12/03/2020. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,023,734 B2 (hereinafter P734). Although the claims at issue are not identical, they are not patentably distinct from each other.
 
Claim 1 of the Instant Claim
Claims 1, 3, and 6 of P734
A method comprising:
A method comprising:
accessing an elastic signal sampling rate associated with a raw streaming signal;
(from claim 3) The method of claim 1, wherein sampling the plurality of single frame comprises sampling the raw streaming signal in accordance with a sampling frequency.
sampling a data portion included in the raw streaming signal in accordance with the elastic signal sampling rate;
ingesting a raw streaming signal, including: sampling a plurality of single frames from the raw streaming signal;  and 
storing a plurality of segments separated from at least a portion of the raw 
streaming signal;
preliminarily classifying the raw streaming signal as indicative of a real-world event type through reference to a content classifier and based on a hint with respect 


triggering, based on the determining that the raw streaming signal indicates an occurrence of the possible event, an inspection of at least a portion of the stored plurality of segments utilizing an increased resource allocation level as compared to the first resource allocation level;
performing the deeper inspection of the raw streaming signal, including:
(from claim 6) The method of claim 1, further comprising: playing a stored segment that is related to the possible event of the real-world event type, from among the plurality of segments;  and inspecting the content of the stored segment during play of the stored segment.
playing a further portion of the raw streaming signal;
(from claim 6) The method of claim 1, further comprising: playing a stored segment that is related to the possible event of the real-world event type, from 

(from claim 3) The method of claim 1, further comprising: playing a stored segment that is related to the possible event of the real-world event type, from among the plurality of segments;  and inspecting the content of the stored segment during play of the stored segment.
computing a probability the raw streaming signal is actually indicative of the real-world event type; and
verifying that the possible event of the real-world event type is a real-world event of the real-world event type based on the possible event and the inspection of the stored plurality of segments; and
updating a context dimension of a normalized signal corresponding to the raw streaming signal to include the probability of the real-world event type.
updating a context dimension of a normalized version of the raw streaming signal to include the verified real-world event and real-world event type.




As to claims 2-20, claims 1-20 of P734 obviously disclose all limitations in the claims of the instant application. Claims 2-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,552,683 B2 (hereinafter P683). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Claim
Claim 1 of P683
A method comprising:
A method comprising:
accessing an elastic signal sampling rate associated with a raw streaming signal;
accessing a raw streaming signal;
sampling a data portion included in the raw streaming signal in accordance with the elastic signal sampling rate;
ingesting the raw streaming signal including: a first processing pipeline sampling a plurality of single frames from 

utilizing the first processing pipeline at a first resource allocation level to analyze the plurality of single frames to determine an at least approximate likelihood that the raw streaming signal indicates a possible event of a real-world event type;
determining that the at least approximate likelihood indicates a chance of identification of an actual event that exceeds a threshold;
triggering a deeper inspection of the raw streaming signal based on the preliminary classification;
based on the determining, triggering an inspection of at least a portion of the stored plurality of segments utilizing the second processing pipeline at an increased resource allocation level as compared to the first resource allocation level, including at least:
performing the deeper inspection of the raw streaming signal, including:
based on the determining, triggering an inspection of at least a portion of the 

playing a stored segment that is related to the possible event of the real-world event type, from among the plurality of segments;
inspecting the content of the further portion during play of the further portion; and
inspecting the content of the stored segment during play of the stored segment;
computing a probability the raw streaming signal is actually indicative of the real-world event type; and
verifying a real-world event of the real-world event type based on the possible event and the inspected content; and
updating a context dimension of a normalized signal corresponding to the raw streaming signal to include the probability of the real-world event type.
updating a normalized Time, Location, Context (TLC) signal corresponding to the raw streaming signal to include the verified real-world event and real-world event type.


Claims 1 of the instant application is obviously disclosed by patent claim 1 in that claim 1 of the patent obviously contains all the limitations of claims 1 of the instant 

As to claims 2-20, claims 1-30 of P683 obviously disclose all limitations in the claims of the instant application. Claims 2-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,404,840 B1 (hereinafter P840). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Claim
Claims 1 and 3 of P840
A method comprising:
A method comprising:
accessing an elastic signal sampling rate associated with a raw streaming signal;
(from claim 3) The method of claim 1, wherein sampling the single frame comprises sampling the raw streaming signal in accordance with a sampling frequency.
sampling a data portion included in the raw streaming signal in accordance with the elastic signal sampling rate;
concurrently during ingestion of a raw streaming signal from a streaming signal 

separating the raw streaming signal into a plurality of segments;  and
storing the plurality of segments at a storage device;
computing a preliminarily severity of a possible real-world event of a real-world event type from a hint with respect to the more complete content of the raw streaming signal included in the sampled single frame;
computing an actual severity of the real-world event of the real-world event type based on the preliminary severity 
and the inspected content;
triggering a deeper inspection of the raw streaming signal based on the preliminary classification;
triggering a deeper inspection of the raw streaming signal based on the preliminary severity;
performing the deeper inspection of the raw streaming signal, including:
performing the deeper inspection of the raw streaming signal, including: requesting the deeper inspection;

playing a segment, from among the plurality of segments, from the storage device;
inspecting the content of the further portion during play of the further portion; and
inspecting the content of the segment during play of the segment;
computing a probability the raw streaming signal is actually indicative of the real-world event type; and
computing an actual severity of the real-world event of the real-world event type based on the preliminary severity 
and the inspected content;  and
updating a context dimension of a normalized signal corresponding to the raw streaming signal to include the probability of the real-world event type.
updating a normalized Time, Location, Context (TLC) signal corresponding to the raw streaming signal to include the actual 
severity.


Claims 1 of the instant application is obviously disclosed by patent claims 1 and 3 in that claims 1 and 3 of the patent obviously contain all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-20 of P840 obviously disclose all limitations in the claims of the instant application. Claims 2-20 of the instant application therefore are not 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,257,058 B1 (hereinafter P058). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Claim
Claims 1 and 3 of P058
A method comprising:
A method comprising:
accessing an elastic signal sampling rate associated with a raw streaming signal;
(from claim 3) The method of claim 1, wherein sampling the single frame comprises sampling the raw streaming signal in accordance with a sampling frequency.
sampling a data portion included in the raw streaming signal in accordance with the elastic signal sampling rate;
concurrently during ingestion of a raw streaming signal from a streaming signal source:
sampling a single frame contained in the raw streaming signal;
preliminarily classifying the raw streaming signal as indicative of a real-world event type through reference to a content 


preliminarily classifying the raw streaming signal as indicative of a real-world event type through reference to a content classifier and from a hint with respect to the more complete content of the raw streaming signal included in the sampled single frame;

triggering a deeper inspection of the raw streaming signal based on the preliminary classification;
performing the deeper inspection of the raw streaming signal, including:

playing a further portion of the raw streaming signal;
playing a segment, from among the plurality of segments, from the storage device;  and
inspecting the content of the further portion during play of the further portion; and
inspecting the content of the segment during play of the segment;
computing a probability the raw streaming signal is actually indicative of the real-world event type; and
computing a probability that the raw streaming signal is actually indicative of a 

updating a context dimension of a normalized Time, Location, Context (TLC) signal corresponding to the raw streaming signal to include the probability of the 
real-world event type.


Claims 1 of the instant application is obviously disclosed by patent claims 1 and 3 in that claims 1 and 3 of the patent obviously contain all the limitations of claims 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-20 of P058 obviously disclose all limitations in the claims of the instant application. Claims 2-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 17, the claim recites the limitation "[t]he method of claim 14, further comprising instructions configured to determine an event processing phase associated with sampling the data portion, the event processing phase selected from among: an event detection phase or an event validation phase" (emphasis added) in line 1-4.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-20 are allowable over prior art references.
Note: the rejections on the ground of nonstatutory double patenting and USC 112 need to be obviated in order to allow the case.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art references do not disclose “performing the deeper inspection of the raw streaming signal, including: playing a further portion of the raw streaming signal; inspecting the content of the further portion during play of the further portion; and computing a probability the raw streaming signal is actually indicative of the real-world event type; and updating a context dimension of a normalized signal corresponding to the raw streaming signal to include the probability of the real-world event type.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.